SHIVERS, Senior Judge.
Appellant appeals his conviction, after jury trial, of aggravated battery with a deadly weapon. We affirm appellant's conviction and sentence but strike that portion of the sentencing order requiring, as a condition of probation, that he pay $200 for costs associated with his participation in the Bay County Work Program. The sentencing order' cites no statutory authority for the imposition of such costs. See Tennie v. State, 593 So.2d 1199 (Fla. 2d DCA 1992). Compare Smith v. State, 606 So.2d 427 (Fla. 1st DCA 1992).
BOOTH and MINER, JJ., concur.